Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 25,
2021.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-21-00028-CV


    FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY,
                        Appellant

                                        V.

  JAMES CONSTRUCTION GROUP, LLC; AND ZURICH AMERICAN
              INSURANCE COMPANY, Appellees

                     On Appeal from the 152nd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-16758


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed October 15, 2020. On May 14,
2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      We dismiss the appeal.



                                 PER CURIAM


Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.




                                        2